Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered. Claims 1-2 and 4-16 are pending in the application. Claims 1-2 and 4-16 have been rejected.     
Response to Arguments
Applicant's arguments filed on 07/07/2022 with regards to 35 USC 103 type rejections of claims 1, 4-14 and 16 have been fully considered but they are not persuasive (please see office action below for detail explanations.)
Regarding the previous 35 USC 103 type rejections, applicant primarily argues that “In particular, the combination of Guo Xu and Lidman fails to teach or suggest “a second reading unit including circuitry configured to read the random key stored in the key memory” as recited by claim 1. The Office equates the read data cache module 305 of Guo Xu with the second reading unit of claim 1. Final Office Action, page 11. Applicant respectfully disagrees with this characterization of this element of Guo Xu … Guo Xu teaches “the data read from the external memory 200 is decrypted by the data encoder 406 and output to the read data cache module 305 for buffering, and then sent to the target unit.” Guo Xu, page 8, lines 23-24. Guo Xu contains no other teaching about the functionality of the read data cache module 305. As taught by Guo Xu, the read data cache module 305 is used to buffer data from the external memory before being sent to the target unit. Buffering data to be sent to the target unit is not the same as reading the random key stored in the key memory as recited by claim 1. The read data cache module 305 of Guo Xu is not related to keys or the key memory” (See page 8 of remarks filed on 07/07/2022)
In response, examiner respectfully disagrees with the applicant’s above arguments for the following reasons:
Upon further examination and consideration, Guo Xu  reference was found to teach the features of a first reading unit including circuitry configured to acquire a 
Therefore, combination of applied references LIDMAN- Guo Xu   was found to teach the features set forth by the applicant’s arguments, and previous 35 USC 103 type rejections are maintained and further clarified in this office action. 
Examiner notes, upon further consideration and examination, previous 35 USC 103 type rejections of claims 2 and 15 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, they recite the limitations similar to “a first reading unit including circuitry configured to acquire a valid random key stored in key memory,  a writing unit including circuitry configured to scramble the address received from the memory interface module using the valid random key, and a second reading unit including circuitry configured to read the random key stored in the key memory “ However, it is unclear whether “the random key” recited later is same as “a valid random key” recited earlier in the claims; or whether any relationship exists between “the random key” recited later with the “a valid random key” recited earlier in the claims. Further clarification of the claim languages is needed to perform a meaningful search and examination.
Dependent claims 2, 4-7 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using the same rationale applied above because of their dependencies on the independent claim 1 or 8.

	                            Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  machine translation of CN 102541762 A1, 2012 (hereinafter Guo Xu) in view of US 2015/0033037 A1 (hereinafter LIDMAN)
Regarding claim 1, Guo Xu teaches a memory address scrambling apparatus disposed on a system on a chip (SoC)  (note figure 1.100: and page 5, starts at line 20: host 100) that is coupled to an off-chip memory, comprising:
a true random number generator configured to generate random keys (note page 3, starts at line 41, and page 7, starts at line 18: true random number generator);
a key memory configured to store the random keys (note page 5, starts at line 42, and page 6, starts at line 1: key storage/ memory); and
an on-chip security controller communicatively coupled to the true random number generator, the key memory, and the off-chip memory, the on-chip security controller (note page 5, lines 34-40: data protector 300 including key generator 301; page 7, starts at line 47, and page 8, starts at line 10 : data protector 300) comprising:                                          
a memory interface module  (note page 7, starts at line 47: cache module 305) configured to output an address for data to be read  from or written to the off-chip memory (note page 7, starts at line 47, and page 8, starts at line 10), and
an address scrambling module (note page 7, starts at line 47, and page 8, starts at line 10: cache module 305) comprising:
a first reading unit including circuitry configured to acquire a 
a writing unit including circuitry configured to scramble the address received from the memory interface module using the 
a second reading unit including circuitry configured to read the random key stored in the key memory (note page 8, starts at line 10: read data cache module 305, and/ or a data encoder 406 alternatively reads and uses key data; see also page 10, claims 1-3: true random number generator; and various components of the data protector for reading and using key data); 
a scrambling unit including circuitry configured to scramble the address received from the memory interface  module using the 
a sending unit including circuitry configured to output the scrambled address to the off-chip memory (note page 3, starts at line 32: performing an encryption operation on the input data to be written into the target address of the external memory)
Guo Xu  fails to teach expressly a first reading unit circuitry to acquire a valid key stored in key memory; and  a scrambling unit circuitry configured to  scramble the address received from the memory using the valid key.
However, LIDMAN teaches acquiring a valid key stored in key memory (note para. 0037-0038, 0054: determining predetermined time interval for the keys; random key renewing in predetermined time intervals); and scrambling the address received from the memory interface module using the valid key (note para.0028, 0037-0038, 0054: encoding/ scrambling memory data using the acquired key)
LIDMAN and  Guo Xu  are analogous art because they are from the same field of endeavor of   securing memory data by means of encoding/ scrambling. Therefore, at the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Guo Xu   method to include acquiring and utilizing a valid key for scrambling taught by LIDMAN since such mechanism of key validation/ rotation would further ensure protection of data against security threats (note LIDMAN, para.0002-0004)
Regarding claim 4, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, LIDMAN teaches the apparatus of claim 3, wherein the address scrambling module further comprises:
a determining unit configured to determine whether the random key read by the second reading unit is valid (note para.0037-0039, 0054: determining predefined time for revoking older keys; determining predetermined time interval for active keys); and
a selecting unit (note figure 1.150: selector logic) connected to the determining unit (note figure 1.130: memory controller)  and configured to:
in response to the determination that the random key is valid, invoke the random key (note para.0037-0039, 0054);
in response to the determination that the random key is invalid, acquire a new random key generated by the true random number generator (note para. 0037-0039, 0054: revoking older keys, and renewing keys in predetermined time intervals)
Regarding claim 5, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Guo Xu teaches the apparatus wherein the address scrambling module further comprises a register unit configured to save the random key read by the second reading unit ( note page 8, lines 10-30: write data cache module 304; and read-write control module)
Regarding claim 6, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Guo Xu teaches the apparatus of any one of claim 1, wherein the random key generated by the true random number generator is written into the key memory and remains unalterable (note page 3, starts at line 40: true random data …difficult  to crack; also page 4, starts at line 28: true random data not readable by logic circuit)
Regarding claim 7, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Guo Xu teaches the apparatus wherein the random key generated by the true random number generator is written into the key memory at least twice for storage (note page 4, starts at line 1: storage for true random data; also page 4, lines 30-40: re-generation and storing of true random data)
Regarding claim 8, Guo Xu teaches a memory address scrambling method for a system on chip (SoC) (note figure 1.100: and page 5, starts at line 20: host 100), comprising:
reading, by a first reading unit,  a examiner also interprets that read or updated key upon system reset taught by Guo Xu  is a valid key), wherein the valid random key is generated by a true random number generator disposed on the SoC (note page 3, starts at line 41, and page 7, starts at line 18: true random number generator);
writing, by a writing unit, the random key generated by the true random number generator into the key memory (note page 8, lines 10-30: write data cache module 304; and read-write control module);
reading, by a second reading unit, the random key stored in the key memory (note page 8, starts at line 10: read data cache module 305, and/ or a data encoder 406 alternatively reads and uses key data; see also page 10, claims 1-3: true random number generator; and various components of the data protector for reading and using key data); 
scrambling, by a scrambling unit, using the 
outputting, by a sending unit,  the scrambled address to a memory disposed off of the SoC (note page 8, starts at line 24, and page 9, starts at line 5: sending/ outputting encoded data to target unit/ external memory; see also page 3, starts at line 32: performing an encryption operation on the input data to be written into the target address of the external memory)
In the case, position of above inherency (regarding teaching of reading and utilizing a valid key stored in a key memory for scrambling) is not found fully supportive, examiner takes a position that LIDMAN reference alternatively teaches the features of reading and utilizing a valid key stored in a key memory for scrambling (note para. 0028, 0037-0039, 0054: encoding/ scrambling memory data using the acquired key; determining predefined time for revoking older keys; determining predetermined time interval for active keys)
LIDMAN and  Guo Xu  are analogous art because they are from the same field of endeavor of   securing memory data by means of encoding/ scrambling. Therefore, at the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Guo Xu   method to include the features of reading and utilizing a valid key stored in a key memory for scrambling taught by LIDMAN since such mechanism of determining key validation/ rotation would further ensure data security against unauthorized attempts/ attacks (note LIDMAN, para.0002-0004)
Regarding claim 9, it is rejected applying as same motivation and rationale applied above rejecting claim 8, furthermore, LIDMAN teaches the method further comprises: determining whether a first random key stored in the key memory is valid (note para.0037-0039, 0054: determining predefined time for revoking older keys; determining predetermined time interval for active keys)
Regarding claim 10, it is rejected applying as same motivation and rationale applied above rejecting claim 9, furthermore, LIDMAN teaches the method further comprising: in response to the determination that the first random key is valid, invoking the first random key (note para. 0037-0038, 0054)
Regarding claim 11, it is rejected applying as same motivation and rationale applied above rejecting claim 10, furthermore, LIDMAN teaches the method wherein scrambling, using the valid random key, the address includes scrambling the address using the first random key (note para.0028, 0037-0038, 0054: encoding/ scrambling memory data using the acquired key)
Regarding claim 12, it is rejected applying as same motivation and rationale applied above rejecting claim 9, furthermore, Guo Xu  teaches the method wherein after determining whether the random key stored in the key memory is valid, the method further comprises: in response to the determination that the random key is invalid, powering on or resetting the apparatus (note page 7, starts at line 9:  obtaining key data; also note page 7, lines 21-25: updating key when system is reset)
Regarding claim 13, it is rejected applying as same motivation and rationale applied above rejecting claim 9, furthermore, LIDMAN teaches the method further comprising: in response to the determination that the first random key is invalid: acquiring a second random key generated by the true random number generator (note para.0037-0039, 0054: revoking older keys; random key renewing in predetermined time intervals)
Regarding claim 14, it is rejected applying as same motivation and rationale applied above rejecting claim 13, furthermore, Guo Xu  teaches wherein after acquiring the second random key, the method further comprises: storing the second random key into the key memory, and reading the second random key from the key memory (note page 4, starts at line 1: storage for true random data; also page 4, lines 30-40: re-generation and storing of true random data)
Regarding claim 16, it is rejected applying as same motivation and rationale applied above rejecting claim 9, furthermore, Guo Xu  teaches the method wherein scrambling, using the valid random key, the address comprises: creating a one-to-one correspondence between the address and the scrambled address according to: addr(0,n)<=>addr'(0,n'), n E(0,x),n' E(0,x) wherein a position specified by the address is different from a position specified by the scrambled address (note page 7, starts at line 42: there is a one-to-one correspondence between the calculated target address and the input source address. Due to the true randomness of the key, the mapping relationship is uncertain. In this way, data blocks … can be randomly scattered and stored)

Allowable Subject Matter
Claims 2 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

                Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/                Primary Examiner, Art Unit 2494